3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 224-6   Page 1 of 40




                               Deposition of:
                          Zion Armstrong
                             March 26, 2021


                             In the Matter of:

                         Bowen v. Adidas




                        Veritext Legal Solutions
          800.743.DEPO (3376) | Calendar-carolinas@veritext.com |
                           www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 2 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 1

1                            UNITED STATES DISTRICT COURT
2                              DISTRICT OF SOUTH CAROLINA
3                                     COLUMBIA DIVISION
4
5       BRIAN BOWEN II,
6                          Plaintiff,
7             v.                                        No. 3:18-3118-JFA
8       ADIDAS AMERICA, INC.;
9       JAMES GATTO; MERL CODE;
10      CHRISTIAN DAWKINS; MUNISH
11      SOOD; THOMAS GASSNOLA,
12      and CHRISTOPHER RIVERS,
13                         Defendants,
14           v.
15      BRIAN BOWEN SR.,
16                         Cross Defendant.
17
18                 CONFIDENTIAL - UNDER PROTECTIVE ORDER
19                                  VIDEOTELECONFERENCE
20                       VIDEO DEPOSITION OF ZION ARMSTRONG
21                                FRIDAY, MARCH 26, 2021
22                                     PORTLAND, OREGON
23
24      Reported by:              Marilynn Hoover, RPR
25                                Oregon CSR No. 04-0387

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 3 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 29

1       me, please, sir.       I just want to make sure I                  09:45:50

2       understand.                                                        09:45:51

3             A.    Absolutely.      We have global teams sitting          09:45:52

4       based here, that do not report to me.                              09:45:57

5             Q.    That do not report to you?                             09:45:59

6             A.    Correct.                                               09:46:00

7             Q.    Okay.     And how many different global teams          09:46:01

8       were there?                                                        09:46:03

9             A.    In 2014?                                               09:46:04

10            Q.    Yes, sir.                                              09:46:06

11            A.    I do not recall.                                       09:46:07

12            Q.    Would it be more or less than five?                    09:46:08

13            A.    Probably five to ten.                                  09:46:16

14            Q.    Okay.     What is Adidas International BV?             09:46:18

15            A.    I do not know.                                         09:46:28

16            Q.    Have you ever heard of Adidas                          09:46:31

17      International BV -- B as in boy, V as in Victor?                   09:46:32

18            A.    I have.                                                09:46:38

19            Q.    And what have you heard about an entity                09:46:39

20      known as Adidas International BV?                                  09:46:43

21            A.    I couldn't speak in specifics.                         09:46:48

22            Q.    Okay.     So I guess it'd be fair to say that          09:46:50

23      you don't have any personal knowledge of Adidas                    09:46:55

24      International BV having any corporate offices at the               09:46:57

25      Adidas Village in 2014 in Portland, Oregon; is that                09:47:02

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6     Page 4 of 40
                                 UNDER PROTECTIVE ORDER                      March 26, 2021
                                      Bowen v. Adidas

                                                                            Page 30

1       correct?                                                             09:47:07

2             A.    I'm certainly aware of Adidas BV in terms                09:47:11

3       of I know it's one of our entities.            I couldn't tell       09:47:14

4       you what reports in to BV.                                           09:47:18

5             Q.    Okay.    So my next question is:          Are you        09:47:20

6       aware of Adidas International BV ever occupying                      09:47:22

7       office space at the Adidas Village in Portland,                      09:47:27

8       Oregon, at any time between 2014 and today?                          09:47:30

9             A.    I'm not familiar with the specifics of                   09:47:35

10      what team sits under the BV.                                         09:47:37

11            Q.    Okay.    But my question is:         If I go to the      09:47:40

12      Adidas Village, will I find any door that has the                    09:47:46

13      title "Adidas International BV" outside that door?                   09:47:51

14            A.    No.                                                      09:47:56

15            Q.    Okay.    And would that be true from 2014                09:47:57

16      until today?                                                         09:48:04

17            A.    Correct.                                                 09:48:07

18            Q.    Okay.    Now, sorry to take you through --               09:48:08

19            A.    To my knowledge.       Sorry to interrupt you;           09:48:14

20      but, to my knowledge, yes.                                           09:48:17

21            Q.    Sure.    I understand.       And sorry to take           09:48:18

22      you through all your different jobs, but, you know,                  09:48:21

23      I just wanted to generally understand the different                  09:48:24

24      roles that you've played.                                            09:48:26

25                  Would it be fair to say that your                        09:48:29

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 5 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 61

1       global employee.                                                   10:44:54

2               Q.   All right.     How about the third                    10:44:57

3       individual?                                                        10:44:59

4               A.   Corinne was part of global operations.                10:45:01

5       I'm not sure of the specific title.                                10:45:05

6               Q.   Okay.   Now, do you know who the -- who               10:45:09

7       Adidas America Inc.'s parent company is?                           10:45:18

8               A.   I'm not sure of the official title, but               10:45:23

9       I'm guessing it's Adidas AG.                                       10:45:28

10              Q.   Okay.   Have you ever heard of an entity              10:45:31

11      known as Adidas International BV that is                           10:45:40

12      headquartered in the Netherlands?                                  10:45:43

13              A.   Yes, I have.                                          10:45:46

14              Q.   And what corporate relationship does                  10:45:48

15      Adidas International BV have with the company that                 10:45:51

16      you now are in charge of Adidas America Inc.?                      10:45:55

17              A.   I do not know.                                        10:45:59

18              Q.   Do you know if they're related at all?                10:46:02

19              A.   I do not know.                                        10:46:07

20              Q.   Who did Jim Gatto work for in 2014 through            10:46:12

21      2017?                                                              10:46:17

22              A.   Global business unit basketball.                      10:46:18

23              Q.   What was the legal entity that Mr. Gatto              10:46:22

24      worked for from 2014 to 2017?                                      10:46:24

25              A.   I do not know.                                        10:46:28

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 224-6   Page 6 of 40
                                 UNDER PROTECTIVE ORDER                     March 26, 2021
                                      Bowen v. Adidas

                                                                           Page 62

1             Q.    Do you know whether Adidas America Inc.                 10:46:30

2       issued a W-2, a 1099, or a K-1 to Mr. Gatto from                    10:46:33

3       2014 to 2017?                                                       10:46:40

4             A.    No.                                                     10:46:43

5             Q.    You're not aware of that?                               10:46:46

6             A.    No, I'm not.                                            10:46:48

7             Q.    Okay.    Have you ever been to Amsterdam?               10:46:49

8             A.    Yes.                                                    10:46:57

9             Q.    Have you ever been to any Adidas office                 10:46:58

10      space in Amsterdam?                                                 10:47:02

11            A.    Yes.                                                    10:47:05

12            Q.    And when was that, sir?                                 10:47:07

13            A.    I believe it was 2018.                                  10:47:14

14            Q.    And that would have been after the                      10:47:19

15      indictments were handed down in the Adidas bribery                  10:47:21

16      scheme; is that correct?                                            10:47:24

17            A.    Correct.                                                10:47:27

18            Q.    All right.     And what was the cause of your           10:47:28

19      visit in 2018?                                                      10:47:32

20                  MR. LEVINE:      Sorry.      Just to interject for      10:47:36

21      a moment:    I objected to the prior question.             I        10:47:38

22      realize now I was on mute.          I apologize for that.           10:47:40

23      But if the record could reflect that, I'd appreciate                10:47:42

24      it.                                                                 10:47:45

25                  MR. McLEOD:      Yep.     No problems.                  10:47:45

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 224-6   Page 7 of 40
                                 UNDER PROTECTIVE ORDER                     March 26, 2021
                                      Bowen v. Adidas

                                                                           Page 63

1                    MR. LEVINE:      Thanks.                               10:47:46

2               Q.   BY MR. McLEOD:      Mr. Armstrong --                   10:47:47

3               A.   I apologize.      Can you repeat the question.         10:47:51

4               Q.   Yeah.   Sorry.     You shared with us that in          10:47:52

5       2018 you visited Amsterdam and that you visited an                  10:47:54

6       Adidas facility or office.                                          10:48:01

7                    And my question is:         What was the reason        10:48:05

8       for that trip?                                                      10:48:08

9               A.   To present to our executive board.                     10:48:10

10              Q.   All right.     And how many people were                10:48:13

11      present at that meeting?                                            10:48:18

12              A.   I believe seven.                                       10:48:25

13              Q.   And when you say "the executive board,"                10:48:28

14      are you referring to the executive board of Adidas                  10:48:31

15      AG, Adidas Group?                                                   10:48:35

16              A.   Correct.                                               10:48:38

17              Q.   And does Adidas America Inc. have its own              10:48:39

18      executive board, or does Adidas Group's executive                   10:48:42

19      board serve as executive board for Adidas America                   10:48:48

20      Inc.?                                                               10:48:52

21              A.   We only had one executive board which I'm              10:48:55

22      aware of, which sits in Germany.                                    10:48:58

23              Q.   Okay.   So Adidas America does not have its            10:49:00

24      own executive board; is that correct?                               10:49:02

25              A.   Correct.                                               10:49:04

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 224-6      Page 8 of 40
                                  UNDER PROTECTIVE ORDER                       March 26, 2021
                                       Bowen v. Adidas

                                                                              Page 64

1               Q.   All right.     Now, when you presented to the             10:49:05

2       executive board in 2018, who accompanied you on that                   10:49:10

3       trip?                                                                  10:49:16

4               A.   Annie Mitchell.                                           10:49:17

5               Q.   Was that Andy Mitchell?                                   10:49:21

6               A.   Annie, A-N-N-I-E.                                         10:49:23

7               Q.   Okay.    And what was Ms. Mitchell's job                  10:49:25

8       title at Adidas America in 2018?                                       10:49:29

9               A.   Vice-president of finance.                                10:49:37

10              Q.   Okay.    I meant to ask you earlier:           Are        10:49:39

11      you married?                                                           10:49:45

12              A.   Divorced.                                                 10:49:46

13              Q.   Okay.    What year did you divorce?                       10:49:47

14              A.   Approximately four years ago.                             10:49:58

15              Q.   Okay.    And do you have any children?                    10:50:00

16              A.   Yes.                                                      10:50:04

17              Q.   And how many children?                                    10:50:05

18              A.   Two.                                                      10:50:06

19              Q.   Okay.    How old are they?        I don't want            10:50:08

20      their names; I'm just curious how old they are.                        10:50:11

21      I've got a crew of them at my house.                                   10:50:13

22              A.   When you have nine brothers and sisters,                  10:50:16

23      I'm used to a crew.        Two children, nine and five.                10:50:17

24              Q.   Good deal.     When you -- And I'm sorry to               10:50:21

25      hear about your divorce.          And, obviously, I'm not              10:50:24

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 9 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 65

1       getting into that; but was the divorce done in                     10:50:25

2       New Zealand or was it done in the U.S. or on some                  10:50:31

3       other continent?                                                   10:50:35

4             A.    State of Oregon.                                       10:50:37

5             Q.    Okay.    Were you all married in Oregon?               10:50:38

6             A.    No.                                                    10:50:41

7             Q.    Okay.    So going back to that 2018 trip:              10:50:42

8       Do you recall where the Adidas -- the physical                     10:50:49

9       address for the meeting there in Amsterdam?                        10:50:59

10            A.    No, I do not.                                          10:51:02

11            Q.    Does the address -- and I know I will                  10:51:04

12      butcher this, but it's spelled                                     10:51:08

13      H-O-O-G-O-O-R-D-D-R-E-E-F 9, ring a bell?                          10:51:11

14            A.    It's familiar.                                         10:51:20

15            Q.    Okay.    Was the location that you presented           10:51:22

16      at in 2018 in a building that had other businesses                 10:51:30

17      located in it, or was it an Adidas-only building?                  10:51:36

18            A.    As far as I'm aware, it was an Adidas-only             10:51:43

19      building.                                                          10:51:46

20            Q.    Okay.    Did it have retail stores in it?              10:51:46

21            A.    No, not that I saw.                                    10:51:52

22            Q.    All right.     And share with me, please,              10:51:56

23      sir, what you presented to the executive board in                  10:51:59

24      2018 in Amsterdam.                                                 10:52:04

25            A.    The strategy for Adidas America at the                 10:52:08

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 224-6   Page 10 of 40
                                 UNDER PROTECTIVE ORDER                     March 26, 2021
                                      Bowen v. Adidas

                                                                           Page 66

1       2000 -- the year 2018 business update.                               10:52:14

2             Q.     And business update including what, sir?                10:52:19

3             A.     Financials, customer update -- two key                  10:52:25

4       topics -- and supply chain update.                                   10:52:32

5             Q.     Was the Adidas bribery scheme one of the                10:52:34

6       topics that was discussed at that meeting in                         10:52:39

7       Amsterdam with the executive board?                                  10:52:41

8             A.     No.                                                     10:52:44

9             Q.     Was corporate governance discussed at that              10:52:46

10      2018 meeting when you presented to the executive                     10:52:48

11      board?                                                               10:52:51

12            A.     No.                                                     10:52:52

13            Q.     Okay.     Was this lawsuit discussed when you           10:52:54

14      presented to the executive board in 2018 in                          10:52:58

15      Amsterdam?                                                           10:53:00

16            A.     No.                                                     10:53:00

17                   MR. LEVINE:      Sorry.      Just to interject for      10:53:02

18      a quick -- a quick moment.            I'm sure we'll be              10:53:05

19      aligned on this.        But, clearly, you're -- you're               10:53:06

20      asking for -- for the topic of the conversation and                  10:53:08

21      not for any communications that may have happened                    10:53:12

22      with counsel.        Right?                                          10:53:15

23                   MR. McLEOD:      Correct.                               10:53:18

24                   MR. LEVINE:      Good.      Okay.   Thanks.             10:53:18

25            Q.     BY MR. McLEOD:      All right.       Go ahead,          10:53:23

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 11 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 67

1       Mr. Armstrong.                                                      10:53:24

2             A.    No.                                                     10:53:26

3             Q.    So -- And, again, I don't want to know                  10:53:28

4       anything that was communicated to an attorney; but,                 10:53:31

5       in your communications with the executive board, did                10:53:37

6       corporate governance come up during those                           10:53:41

7       conversations?                                                      10:53:44

8             A.    No, it did not.                                         10:53:45

9             Q.    Okay.     Did the Adidas bribery scheme come            10:53:46

10      up during those conversations?                                      10:53:49

11            A.    No.                                                     10:53:51

12            Q.    Okay.     At that building in Amsterdam, do             10:53:53

13      you know approximately how many Adidas people worked                10:53:58

14      there?                                                              10:54:03

15            A.    I do not.                                               10:54:04

16            Q.    Do you know whether or not Adidas                       10:54:10

17      International BV is the parent company of Adidas                    10:54:12

18      America Inc.?                                                       10:54:15

19            A.    I do not.                                               10:54:16

20            Q.    Do you know whether Adidas International                10:54:19

21      BV has less than 50 employees?                                      10:54:22

22            A.    I do not.                                               10:54:26

23            Q.    Now, at that executive board presentation               10:54:30

24      in Amsterdam, were all of the executives Caucasian?                 10:54:35

25                  MR. LEVINE:      Objection.                             10:54:44

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 12 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 73

1       Adidas had been struggling somewhat with regard to                  11:01:30

2       the North American market?                                          11:01:34

3             A.     That was not explained to me in those                  11:01:37

4       words, no.                                                          11:01:39

5             Q.     Did you quickly come to realize that upon              11:01:41

6       beginning work at Adidas America?                                   11:01:43

7             A.     I realized we had challenges.                          11:01:48

8             Q.     Okay.    And I just want to visit with you             11:01:52

9       briefly on some of those challenges.                                11:01:54

10                   In 2014, when you started in the U.S.,                 11:01:57

11      Adidas AG was the largest sportswear manufacturer in                11:02:03

12      Europe; is that correct?                                            11:02:07

13            A.     I do not know.                                         11:02:10

14            Q.     Okay.                                                  11:02:12

15            A.     Otherwise, we're a very close number 2.                11:02:14

16                            (Reporter request.)                           11:02:17

17                   THE WITNESS:     I do not know.                        11:02:19

18            Q.     BY MR. McLEOD:      Okay.    Today, as we sit          11:02:22

19      here, is Adidas the largest sportswear manufacturer                 11:02:23

20      in Europe?                                                          11:02:28

21            A.     I do not know specifics.                               11:02:30

22            Q.     Okay.    When you first came to work at                11:02:32

23      Adidas America, did you come to realize that Nike                   11:02:38

24      had a fairly large percentage of the market share                   11:02:41

25      here in the U.S.?                                                   11:02:46

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 13 of 40
                                 UNDER PROTECTIVE ORDER                      March 26, 2021
                                      Bowen v. Adidas

                                                                            Page 74

1             A.     Correct.                                                11:02:48

2             Q.     And would it be fair to say that, from the              11:02:49

3       time that you came to work at Adidas America Inc.                    11:02:54

4       until today, Nike and its affiliated brand, the                      11:02:58

5       Jordan brand, are roughly three times the size of                    11:03:03

6       Adidas AG?                                                           11:03:06

7             A.     Adidas AG?                                              11:03:11

8             Q.     Yes, sir.                                               11:03:12

9             A.     Nike North America?         Can you -- Sorry.    Do     11:03:14

10      you mean Nike Global or Nike North America?                          11:03:17

11            Q.     Nike Global.                                            11:03:20

12            A.     I don't believe it's three times the size,              11:03:24

13      no.                                                                  11:03:26

14            Q.     All right.     What is the -- Roughly what is           11:03:26

15      the market cap of Adidas AG today?            Is it roughly          11:03:29

16      60 billion or so?                                                    11:03:35

17            A.     I know the share price dropped yesterday.               11:03:41

18      I didn't look this morning.          Probably 40 to 45 to            11:03:43

19      50 billion, somewhere in that range.                                 11:03:49

20            Q.     Okay.    And Nike's market cap is somewhere             11:03:52

21      close to 200 billion; is that correct?                               11:03:54

22            A.     I don't know.                                           11:03:56

23            Q.     Okay.    Safe to say that your general                  11:03:58

24      understanding of Nike's market cap is that it is                     11:04:02

25      substantially greater than Adidas's market cap?                      11:04:04

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 14 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 75

1             A.    Yes.                                                    11:04:07

2             Q.    Okay.     And with regard to gross revenues,            11:04:08

3       what are Adidas AG's approximate gross revenues for                 11:04:15

4       -- what were their approximate gross revenues this                  11:04:21

5       past fiscal year?                                                   11:04:24

6             A.    Approximately 20 billion.                               11:04:27

7             Q.    Okay.     And do you know generally what                11:04:30

8       Nike's gross revenues were in this past fiscal year?                11:04:34

9             A.    I do not.                                               11:04:38

10            Q.    Do you understand, although you don't have              11:04:40

11      the exact figure, that their gross revenues were                    11:04:41

12      substantially higher than Adidas?                                   11:04:44

13            A.    Yes.                                                    11:04:47

14            Q.    When you came to work at Adidas America                 11:04:52

15      Inc., did it become known to you that North America                 11:04:55

16      represents a fairly large percentage of the global                  11:05:03

17      sports industry market?                                             11:05:06

18            A.    Correct.                                                11:05:09

19            Q.    What percentage does North America                      11:05:10

20      represent of the worldwide sporting industry market?                11:05:18

21            A.    Right now?                                              11:05:25

22            Q.    Yes, sir.                                               11:05:26

23            A.    Approximately 45 to 50 percent.                         11:05:29

24            Q.    And when you started with Adidas America                11:05:31

25      Inc. in 2014, was North America's market share more                 11:05:34

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 15 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 76

1       or less than 45 percent?                                            11:05:40

2             A.    Approximately the same.                                 11:05:42

3             Q.    Okay.     And within the North American                 11:05:44

4       market, how does Adidas's -- how did Adidas's market                11:05:49

5       share in 2014 compare to Nike's market share?                       11:05:54

6             A.    Significantly less.                                     11:06:01

7             Q.    And could you just explain that for me,                 11:06:03

8       please, sir?                                                        11:06:05

9             A.    In 2014, we were approximately 4 percent                11:06:09

10      market share.       Nike -- again, I do not know                    11:06:10

11      specifics -- was probably around 20 percent.                        11:06:15

12            Q.    And when -- when you say 4 percent, is                  11:06:18

13      that in the North American market?                                  11:06:21

14            A.    Correct.                                                11:06:23

15            Q.    All right.      Now, when you were hired -- or          11:06:24

16      promoted, excuse me, to come to Adidas America Inc.,                11:06:33

17      isn't it true that Adidas Germany had begun                         11:06:39

18      implementing a strategic priority to increase                       11:06:48

19      Adidas's market share in North America?                             11:06:52

20            A.    No.                                                     11:06:57

21            Q.    Did you not understand that Adidas Germany              11:06:59

22      was making North America a top priority when you                    11:07:04

23      were hired -- when you were promoted in 2014?                       11:07:08

24            A.    No.                                                     11:07:12

25            Q.    Did they make North America a strategic                 11:07:13

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 16 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 77

1       priority at any time after 2014, that you're aware                  11:07:17

2       of?                                                                 11:07:21

3              A.   Correct.                                                11:07:21

4              Q.   And when did that happen?                               11:07:22

5              A.   2015.                                                   11:07:25

6              Q.   All right.      How did you learn that Adidas           11:07:28

7       Germany was making the North American market one of                 11:07:32

8       its top priorities in 2015?                                         11:07:36

9              A.   When the CEO announced our new five-year                11:07:40

10      strategy.                                                           11:07:42

11             Q.   And share with us, please, sir, what that               11:07:44

12      five-year strategy was.                                             11:07:47

13             A.   The name of the strategy was Creating the               11:07:49

14      New.                                                                11:07:50

15             Q.   And, generally speaking, what was that                  11:07:53

16      strategy?                                                           11:07:55

17             A.   There's no way to describe that generally.              11:07:58

18      Obviously, it's a growth strategy focusing on key                   11:08:04

19      categories and key regions.                                         11:08:07

20             Q.   Do you know in 2015 whether the management              11:08:14

21      of Adidas Germany's compensation was contingent upon                11:08:22

22      growth in market share in the U.S.?                                 11:08:29

23             A.   I do not know.                                          11:08:33

24             Q.   Were you aware that in 2017 Adidas                      11:08:35

25      Germany's compensation was tied to an increase in                   11:08:39

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 17 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 91

1       casual products as compared to celebrity or athlete                 11:28:25

2       endorsed products; is that correct?                                 11:28:32

3               A.   Well, I would separate celebrity and                   11:28:35

4       athlete endorsed products.         It is a fact that we --          11:28:38

5       the growth has been driven by our life style                        11:28:40

6       categories.                                                         11:28:46

7               Q.   I'm sorry.     One more time.       What did you       11:28:46

8       say, sir?                                                           11:28:49

9               A.   Can you repeat the question again, please.             11:28:49

10              Q.   Well, let me -- what did you -- what is                11:28:52

11      the growth that Adidas America Inc. experienced                     11:28:52

12      between 2015 and 2017 related to?            What was the           11:28:57

13      cause of that growth?                                               11:29:03

14              A.   That's -- That's three years, so it's hard             11:29:05

15      to be very specific, but we had strong growth as                    11:29:08

16      across multiple categories.                                         11:29:11

17              Q.   And share with me what those multiple                  11:29:13

18      categories were, please.                                            11:29:16

19              A.   In no particular order:         Soccer;                11:29:17

20      originals, which would have been the biggest growth                 11:29:19

21      category; training; softball; baseball; running;                    11:29:22

22      kids.                                                               11:29:31

23              Q.   All right.     Would you agree with me that            11:29:38

24      Adidas, since 2014, has allocated a significant                     11:29:41

25      amount of resources, both in human capital and                      11:29:49

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 18 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 92

1       money, towards increasing the athlete endorsements                  11:29:55

2       of its products?                                                    11:30:02

3             A.    That's correct.                                         11:30:04

4             Q.    Okay.     Some people have said that the life           11:30:06

5       blood of the apparel industry in America is                         11:30:09

6       celebrity and athlete endorsements.                                 11:30:15

7                   Do you agree with that?                                 11:30:17

8             A.    I agree with that.                                      11:30:18

9             Q.    Okay.     And in 2014, when -- right before             11:30:20

10      you arrived at Adidas America Inc., do you know how                 11:30:27

11      many of the top 10 endorsement deals Adidas had for                 11:30:34

12      NBA players?                                                        11:30:38

13            A.    I do not.                                               11:30:41

14            Q.    Okay.     Did you know that Adidas only had             11:30:45

15      two of the top 10 endorsement deals for NBA players                 11:30:48

16      in 2014?                                                            11:30:53

17            A.    It wouldn't surprise me.                                11:30:55

18            Q.    And Nike, conversely, had approximately                 11:30:58

19      seven of the top 10 endorsement deals with NBA                      11:31:02

20      players in 2014; is that correct?                                   11:31:07

21            A.    I don't know if it's correct, but it                    11:31:10

22      sounds approximately right.                                         11:31:12

23            Q.    Okay.     And of the two Adidas-endorsed                11:31:14

24      athletes, Dwight Howard was endorsed by Adidas;                     11:31:22

25      correct?                                                            11:31:29

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6       Page 19 of 40
                                 UNDER PROTECTIVE ORDER                        March 26, 2021
                                      Bowen v. Adidas

                                                                              Page 98

1       today, there has been an emphasis on increasing                         11:38:27

2       brand loyalty and increasing sales; is that correct?                    11:38:32

3             A.    It was an emphasis on improving our NPS                     11:38:36

4       score, and definitely on sales as well, yes.                            11:38:39

5             Q.    Okay.     And when -- I want to make sure my                11:38:43

6       definition of brand loyalty is consistent with                          11:38:46

7       yours; and, of course, yours will control, since you                    11:38:50

8       run a company and I'm just a lawyer.                                    11:38:54

9                   How do you describe brand loyalty and its                   11:38:57

10      importance in your business?                                            11:39:00

11            A.    It's when a consumer would say something                    11:39:03

12      about our brand when we're not in the room.                And,         11:39:05

13      obviously, if they're promoters, then hopefully that                    11:39:09

14      drives incremental sales.                                               11:39:12

15            Q.    Okay.     And have you seen studies that                    11:39:14

16      indicate that brand loyalty is, in part, an                             11:39:16

17      emotional decision made by a consumer?                                  11:39:20

18            A.    Yes.                                                        11:39:24

19            Q.    So, for example, some people drive Chevy                    11:39:25

20      trucks and some people drive Ford trucks.                               11:39:31

21                  Is that an example of how there can be an                   11:39:34

22      emotional component to brand loyalty?                                   11:39:37

23                  MR. LEVINE:      Objection.                                 11:39:39

24                  THE WITNESS:      I'm not a -- I'm not a car                11:39:41

25      expert; but, yes.                                                       11:39:42

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com             www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 20 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 106

1             A.    Well, it depends on the consumer's                      11:59:14

2       passion:    If he or she is a runner, and also a                    11:59:16

3       cyclist, they may have a brand affinity to different                11:59:21

4       brands.                                                             11:59:25

5             Q.    Okay.     Okay.    So once you establish brand          11:59:26

6       loyalty, isn't it true, sir, that that consumer will                11:59:30

7       choose your product over other products, regardless                 11:59:35

8       of how your product compares to the other products,                 11:59:40

9       because of that emotional connection and their                      11:59:42

10      loyalty to the brand?                                               11:59:45

11                  MR. LEVINE:       Objection.                            11:59:46

12                  THE WITNESS:       Not true.                            11:59:48

13            Q.    BY MR. McLEOD:       Okay.     Tell me why, sir,        11:59:49

14      that's not true.                                                    11:59:52

15            A.    I think the consumer today has so many                  11:59:53

16      more choices.                                                       11:59:55

17            Q.    Okay.     Well, and it's because they have so           11:59:57

18      many more choices that brand loyalty has such a                     12:00:01

19      heightened importance in today's market; is that                    12:00:04

20      correct?                                                            12:00:07

21            A.    That's correct.                                         12:00:08

22            Q.    Okay.     Now, with regard to increase in               12:00:09

23      Adidas's market share in America, would it be fair                  12:00:16

24      to say that Adidas adopted a three-step approach:                   12:00:21

25      The first step being reinvestment in youth                          12:00:25

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 21 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 144

1                    Would you agree with that?                             13:38:00

2             A.     It doesn't say "promotion"; it says "new               13:38:03

3       position."                                                          13:38:05

4             Q.     Well, that's incorrect, sir.                           13:38:05

5                    If you look at the second full paragraph:              13:38:07

6       "As a condition of your promotion."                                 13:38:08

7                    You see that, don't you?                               13:38:10

8             A.     I do now.     Sorry.    Yes.                           13:38:16

9             Q.     So would you agree with me, sir, that this             13:38:18

10      letter dated January 9th, 2007, indicates Mr. Gatto                 13:38:20

11      received a promotion?                                               13:38:23

12            A.     It seems so.                                           13:38:26

13            Q.     All right.     And would you also agree with           13:38:27

14      me, sir, that if you look at the first paragraph,                   13:38:29

15      the position is with Adidas International?                          13:38:30

16                   Do you see that?                                       13:38:38

17            A.     Correct.                                               13:38:39

18            Q.     All right.     Did you -- Do you know where            13:38:40

19      Adidas International BV is located, where its                       13:38:45

20      corporate headquarters are?                                         13:38:49

21            A.     No.                                                    13:38:50

22            Q.     Did you know that Adidas International                 13:38:51

23      BV's corporate headquarters was located in the                      13:38:53

24      Netherlands?                                                        13:38:57

25            A.     That is my understanding.                              13:38:59

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 224-6   Page 22 of 40
                                  UNDER PROTECTIVE ORDER                    March 26, 2021
                                       Bowen v. Adidas

                                                                          Page 145

1             Q.     Did you know that Adidas International                  13:39:02

2       BV's headquarters is in the same building where you                  13:39:03

3       presented to the executive board in 2018 in                          13:39:10

4       Amsterdam?                                                           13:39:16

5             A.     I believe so.                                           13:39:17

6             Q.     Okay.     Now, again, Mr. Gatto, his physical           13:39:19

7       presence and his job responsibilities were primarily                 13:39:26

8       in the U.S. market; isn't that correct?                              13:39:32

9             A.     Physical presence, correct.           Job               13:39:36

10      responsibilities were global.                                        13:39:38

11            Q.     Do you have any personal knowledge of                   13:39:41

12      Mr. Gatto ever having a corporate office located                     13:39:42

13      anywhere in the Netherlands?                                         13:39:46

14            A.     I do not know.                                          13:39:48

15            Q.     Do you have any personal knowledge of                   13:39:49

16      Mr. Gatto ever having traveled to the Netherlands                    13:39:51

17      for business or pleasure?                                            13:39:54

18            A.     I do not know.                                          13:39:56

19            Q.     All right.      Now, at Adidas, do they                 13:39:57

20      require midlevel managers to sign covenants not to                   13:40:05

21      compete?                                                             13:40:10

22            A.     Sometimes, yes.                                         13:40:13

23            Q.     Do you have a covenant not to compete in                13:40:17

24      your employment contract with Adidas?                                13:40:19

25            A.     Yes.                                                    13:40:23

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6    Page 23 of 40
                                 UNDER PROTECTIVE ORDER                      March 26, 2021
                                      Bowen v. Adidas

                                                                           Page 164

1       basis.                                                               14:09:30

2             Q.    Are they provided -- provided to you at                  14:09:31

3       the first of the month or at the end of the month?                   14:09:33

4       How does that work?                                                  14:09:35

5             A.    It varies.                                               14:09:36

6             Q.    Okay.     Going back to Exhibit No. 11:           Do     14:09:38

7       you see that the expense that you allege that was                    14:09:44

8       misappropriated by Mr. Gatto was sent to Amsterdam?                  14:09:49

9                   Do you see that?                                         14:09:59

10            A.    Yes, I do.                                               14:10:02

11            Q.    And that the invoice was sent to                         14:10:04

12      Amsterdam, and Mr. Gassnola provided the wiring                      14:10:07

13      instructions for his domestic bank located in                        14:10:11

14      Massachusetts.                                                       14:10:15

15                  Do you see that?                                         14:10:16

16            A.    Yes, I do.                                               14:10:17

17            Q.    All right.      Now, would you agree with me,            14:10:18

18      sir, that part of this $30,000, according to this                    14:10:19

19      exhibit, was for travel expenses?                                    14:10:25

20            A.    Correct.                                                 14:10:27

21            Q.    But you also agree with me, sir, that                    14:10:28

22      nowhere on this document is there any                                14:10:30

23      substantiation, any itemization, of what those                       14:10:33

24      travel expenses are?                                                 14:10:36

25            A.    Correct.                                                 14:10:38

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 24 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 217

1       15th, 2017?                                                         15:36:59

2             A.    Yes.                                                    15:37:07

3             Q.    And do you see it was billed to Jim Gatto               15:37:08

4       at the physical address where your corporate                        15:37:13

5       headquarters are located?                                           15:37:15

6             A.    Yes.                                                    15:37:16

7             Q.    And do you see, sir, that under the                     15:37:18

8       consulting fee and travel expenses, there's zero                    15:37:20

9       detail as to what the request is for?                               15:37:25

10            A.    Yes.                                                    15:37:31

11            Q.    And, again, for this $30,000 to have left               15:37:32

12      the treasury at Adidas, it would have had to have                   15:37:37

13      been authorized by multiple people up the chain of                  15:37:40

14      command from Mr. Gatto; is that correct?                            15:37:43

15            A.    It would have to go through the approval                15:37:48

16      process.    That's correct.                                         15:37:49

17            Q.    And neither Mr. Gatto -- Mr. Gatto did not              15:37:51

18      have wiring authority on May 15th, 2017, did he?                    15:37:56

19                  MR. LEVINE:      Objection.                             15:38:00

20                  THE WITNESS:      Not that I'm aware of.                15:38:01

21            Q.    BY MR. McLEOD:       Okay.    Now, were you             15:38:03

22      aware, sir, that there are multiple invoices that                   15:38:05

23      have been produced by your company, where Merl Code,                15:38:08

24      who was convicted in the Adidas bribery scheme, sent                15:38:13

25      invoices --                                                         15:38:16

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 25 of 40
                                 UNDER PROTECTIVE ORDER                     March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 218

1                   MR. LEVINE:      Objection.      Sorry.                 15:38:17

2             Q.    BY MR. McLEOD:        -- to Adidas International        15:38:18

3       in Amsterdam to be paid?                                            15:38:21

4                   Were you aware of that?                                 15:38:22

5                   MR. LEVINE:      Objection.                             15:38:23

6                   THE WITNESS:      No.                                   15:38:25

7             Q.    BY MR. McLEOD:        Were you aware, sir, that         15:38:26

8       there are several invoices that have been produced                  15:38:27

9       in this litigation, where T.J. Gassnola, who                        15:38:30

10      cooperated with the government and testified at the                 15:38:36

11      Adidas bribery scheme trial, sent invoices to                       15:38:40

12      Amsterdam to be paid?                                               15:38:43

13                  Were you aware of that?                                 15:38:45

14                  MR. LEVINE:      Objection.                             15:38:46

15                  THE WITNESS:      No.                                   15:38:48

16            Q.    BY MR. McLEOD:        Who in Amsterdam has              15:38:49

17      authority to release corporate funds, if you know?                  15:38:52

18            A.    I do not know.                                          15:38:57

19                  THE WITNESS:      Is it okay if we stop for             15:39:09

20      five minutes for a nature break?                                    15:39:11

21                  MR. McLEOD:      Yeah.                                  15:39:13

22                  THE VIDEOGRAPHER:        All right.       We're now     15:39:14

23      off the record.       It's 3:39.                                    15:39:15

24                            (Recess.)                                     15:39:18

25                  THE VIDEOGRAPHER:        We're now back on the          15:49:27

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 26 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 237

1                             (Exhibit 25 marked.)                          16:14:46

2             Q.    BY MR. McLEOD:       Okay.     So let's go to           16:14:46

3       bylaw 13.01.1, Exhibit 25.                                          16:14:52

4                   And I'll ask you, please, sir, to read for              16:15:05

5       the record the first sentence of that particular                    16:15:08

6       bylaw.                                                              16:15:11

7                   MR. LEVINE:      Could you repeat the number,           16:15:15

8       please.                                                             16:15:16

9             Q.    BY MR. McLEOD:       Yes, sir.                          16:15:16

10                  It's bylaw 13.01.1.          And if you would,          16:15:17

11      please, sir, read the first sentence of that                        16:15:22

12      particular bylaw.                                                   16:15:27

13            A.    "The recruitment of a student-athlete by a              16:15:28

14      member institution or any representative of its                     16:15:32

15      athletics interests in violation of the                             16:15:36

16      association's legislation, as acknowledged by the                   16:15:39

17      institution or established through the association's                16:15:44

18      infractions process, shall result in a                              16:15:47

19      student-athlete being ineligible to represent that                  16:15:50

20      institution in intercollegiate athletics."                          16:15:53

21            Q.    Okay.     Now, Mr. Armstrong, prior to today,           16:15:58

22      have you had -- have you ever read that particular                  16:16:00

23      bylaw before?                                                       16:16:04

24            A.    No.                                                     16:16:06

25            Q.    Have you -- Do you have any personal                    16:16:07

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 27 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 238

1       knowledge of anybody at Adidas having conducted any                 16:16:11

2       training on that particular bylaw and how it relates                16:16:14

3       to the ineligibility of kids?                                       16:16:17

4                   MR. LEVINE:      Objection.                             16:16:21

5                   THE WITNESS:      I'm aware of a training.              16:16:23

6       I'm not aware of what the content of the training                   16:16:24

7       was.                                                                16:16:28

8              Q.   BY MR. McLEOD:       Okay.    Would you agree           16:16:29

9       with me, sir, that, at the time Brian Bowen was                     16:16:30

10      recruited to play at Louisville, that Adidas was a                  16:16:34

11      representative of Louisville's interest?                            16:16:39

12                  MR. LEVINE:      Objection.                             16:16:43

13                  THE WITNESS:      I'm not familiar with the             16:16:44

14      dates.                                                              16:16:45

15             Q.   BY MR. McLEOD:       All right.      Would you          16:16:47

16      agree with me, sir, that, at all times when Adidas                  16:16:49

17      had a contract with the University of Louisville,                   16:16:52

18      that Adidas was a representative of Louisville's                    16:16:56

19      athletic interest?                                                  16:17:00

20                  Would you agree with that?                              16:17:01

21                  MR. LEVINE:      Objection.                             16:17:02

22                  THE WITNESS:      We were the sponsor.                  16:17:04

23             Q.   BY MR. McLEOD:       And would you agree the            16:17:06

24      sponsorship deal contract that was entered into                     16:17:07

25      between Adidas and Louisville allowed your company                  16:17:11

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 28 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 239

1       to be a sponsor of its athletics interest?                          16:17:18

2                    MR. LEVINE:     Objection.                             16:17:24

3                    THE WITNESS:     We're the sponsor of the              16:17:29

4       school and, obviously, the sporting departments.                    16:17:31

5                    MR. McLEOD:     All right.      Well, I'll --          16:17:34

6       I'll show you the specifics so we're reading from                   16:17:35

7       the same sheet of music:         NCAA bylaw 13.02.15.               16:17:37

8                             (Sotto voce remarks.)                         16:17:57

9             Q.     BY MR. McLEOD:      13.02.15.     Do you have          16:18:01

10      that Exhibit 25 on your screen, sir?                                16:18:15

11            A.     I do.                                                  16:18:20

12            Q.     All right.     Let me ask you, if you would,           16:18:21

13      first:     It is your understanding that the NCAA is                16:18:22

14      the sole governing body for its membership                          16:18:27

15      institutions.                                                       16:18:32

16                   Do you understand that, sir?                           16:18:32

17            A.     I'm not 100 percent sure.                              16:18:35

18            Q.     Well, who is the governing body for                    16:18:38

19      college athletics in this country?                                  16:18:43

20            A.     My understanding is NCAA.         I don't know if      16:18:45

21      they're sole or whether their individual conferences                16:18:47

22      have another governing body as well.                                16:18:51

23            Q.     Okay.    Do you know of another entity,                16:18:54

24      other than the National Collegiate Athletic                         16:18:56

25      Association, that has governing authority over                      16:18:58

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 29 of 40
                                 UNDER PROTECTIVE ORDER                     March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 240

1       college sports in this country?                                     16:19:02

2             A.    Not that I'm aware of.                                  16:19:04

3             Q.    Okay.     If you would, please, sir, on                 16:19:06

4       Exhibit 25, read the first sentence, that begins the                16:19:09

5       definition of "representative of athletic interest."                16:19:15

6                   MR. LEVINE:      Objection.                             16:19:19

7             Q.    BY MR. McLEOD:       You can read, sir.                 16:19:21

8             A.    "A representative of the institution's                  16:19:22

9       athletics interest is an individual, independent                    16:19:25

10      agency, corporate entity," in brackets, "apparel or                 16:19:28

11      equipment manufacturer, or other organization, who                  16:19:33

12      is known," brackets, "or who should be known,"                      16:19:37

13      bracket close, "by a member of the institution's                    16:19:41

14      executive or athletics administration, revised 2/1"                 16:19:44

15      -- sorry -- "2/16/00."                                              16:19:48

16            Q.    All right.      So before we get to the                 16:19:53

17      subparagraphs, let me first ask you:             Isn't it true,     16:19:54

18      sir, that Adidas is an apparel and equipment                        16:19:58

19      manufacturer?                                                       16:20:02

20            A.    That is correct.                                        16:20:03

21            Q.    And so Adidas qualifies for the type of                 16:20:05

22      entity that fits the definition of a representative                 16:20:09

23      of athletics interest per this bylaw; is that                       16:20:14

24      correct?                                                            16:20:17

25                  MR. LEVINE:      Objection.                             16:20:18

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 30 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 241

1                    THE WITNESS:     Now that I've just read               16:20:21

2       this, I do now understand that, yes.                                16:20:22

3             Q.     BY MR. McLEOD:      All right.      Now, in            16:20:24

4       subparagraph B, do you see, sir -- if you could read                16:20:25

5       that for the record.                                                16:20:29

6             A.     "Have made financial contributions to the              16:20:30

7       athletics department or to an athletics booster                     16:20:34

8       organization of that institution."                                  16:20:37

9             Q.     And, Mr. Armstrong, isn't it true, sir,                16:20:40

10      that, beginning in 2014, when the contract was first                16:20:42

11      entered into with Louisville, at all times                          16:20:47

12      thereafter your company made significant financial                  16:20:49

13      contributions to the Louisville athletic department?                16:20:53

14                   MR. LEVINE:     Objection.                             16:20:56

15                   THE WITNESS:     I don't recall the year it            16:20:59

16      was first signed; but, yes, we were a sponsor to the                16:21:03

17      college --                                                          16:21:06

18                            (Cross talk.)                                 16:21:06

19            Q.     BY MR. McLEOD:      All right.      And                16:21:06

20      representatives of the college's athletic interest;                 16:21:10

21      isn't that correct, sir?                                            16:21:12

22                   MR. LEVINE:     Objection.                             16:21:14

23                   THE WITNESS:     After reading this document           16:21:16

24      and being educated, yes.                                            16:21:17

25            Q.     BY MR. McLEOD:      Okay.    Now, moving on to         16:21:19

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 31 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 248

1                   THE WITNESS:      I have no idea.                       16:29:14

2             Q.    BY MR. McLEOD:       Would you agree with me,           16:29:18

3       sir, that a player's NCAA eligibility is of                         16:29:18

4       significant value to that player?                                   16:29:26

5                   MR. LEVINE:      Objection.                             16:29:30

6                   THE WITNESS:      Yes.                                  16:29:32

7             Q.    BY MR. McLEOD:       And would you agree with           16:29:34

8       me, sir, that an elite prospect like Brian Bowen's                  16:29:34

9       NCAA eligibility is of significant value to the                     16:29:41

10      university?                                                         16:29:44

11                  MR. LEVINE:      Objection.                             16:29:46

12                  THE WITNESS:      I do not know Brian Bowen's           16:29:48

13      skill level; but any player of great talent, of                     16:29:50

14      course, is of high interest at the schools.                         16:29:52

15            Q.    BY MR. McLEOD:       Okay.    And isn't it true,        16:30:00

16      sir, that an elite player's eligibility is of                       16:30:00

17      significant value to a company like Adidas?                         16:30:04

18                  MR. LEVINE:      Objection.                             16:30:07

19                  THE WITNESS:      No, it's not college level.           16:30:10

20            Q.    BY MR. McLEOD:       Well, if that elite player         16:30:13

21      pledges his eligibility to an Adidas-related school,                16:30:16

22      Adidas gets the right to market that athlete's image                16:30:20

23      and likeness during his college career; isn't that                  16:30:25

24      correct?                                                            16:30:28

25            A.    My understanding is that it's not correct.              16:30:31

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6    Page 32 of 40
                                 UNDER PROTECTIVE ORDER                     March 26, 2021
                                      Bowen v. Adidas

                                                                          Page 250

1             Q.    And, with Internet marketing, the brand                  16:31:45

2       loyalty can be enhanced simply by an elite player                    16:31:53

3       like Brian Bowen wearing a jersey that has your                      16:31:59

4       company's logo on it; isn't that correct?                            16:32:04

5             A.    It's one.      But in terms of the grand                 16:32:08

6       schemes, it's minor versus the major pros, major                     16:32:11

7       leagues, our icon athletes, and the professional                     16:32:14

8       leagues.                                                             16:32:19

9             Q.    Absolutely.      So the college player is the            16:32:20

10      step to the professional player, when you talk about                 16:32:27

11      basketball; isn't that correct?                                      16:32:30

12                  MR. LEVINE:      Objection.                              16:32:32

13                  THE WITNESS:      I believe you can now skip             16:32:35

14      college; but, overall, yes.                                          16:32:37

15            Q.    BY MR. McLEOD:       All right.      And so when         16:32:40

16      Brian was recruited, the NBA bargain agreement                       16:32:41

17      prohibited him from entering the NBA draft until he                  16:32:48

18      was at least one year removed from high school.                      16:32:51

19                  Are you aware of that?                                   16:32:54

20            A.    I'm not aware.                                           16:32:55

21            Q.    Would you agree with me, sir, that NCAA                  16:32:58

22      college basketball is where all elite prospects in                   16:33:00

23      this country go to train for the NBA while they are                  16:33:07

24      ineligible for the draft due to age?                                 16:33:11

25                  MR. LEVINE:      Objection.                              16:33:15

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 33 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 251

1                    THE WITNESS:     The vast majority, yes.               16:33:16

2               Q.   BY MR. McLEOD:      And the vast majority of           16:33:19

3       the elite prospects attend NCAA schools because in                  16:33:21

4       North America there is not comparable amateur                       16:33:27

5       basketball product; isn't that correct?                             16:33:30

6                    MR. LEVINE:     Objection.                             16:33:33

7                    THE WITNESS:     That's correct.                       16:33:36

8               Q.   BY MR. McLEOD:      And when you talk about an         16:33:37

9       elite prospect's career, is it important for their                  16:33:40

10      training and their development to be uninterrupted?                 16:33:46

11                   MR. LEVINE:     Objection.                             16:33:51

12                   THE WITNESS:     That would be the ideal               16:33:54

13      situation, yes.                                                     16:33:55

14              Q.   BY MR. McLEOD:      For example, you were a            16:33:57

15      hurdler:     And if your training for the Olympics had              16:34:00

16      not been cut short with a broken shoulder, the only                 16:34:05

17      chance of you making the Olympic team was having                    16:34:10

18      uninterrupted training.         Isn't that correct?                 16:34:13

19                   MR. LEVINE:     Objection.                             16:34:16

20                   THE WITNESS:     I would add performance as            16:34:18

21      well.                                                               16:34:19

22              Q.   BY MR. McLEOD:      Correct.     You'd have to         16:34:21

23      have performance as well.                                           16:34:23

24                   And would it be next to impossible for you             16:34:24

25      to take 18 months off of training as a hurdler and                  16:34:27

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 34 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 252

1       still make the New Zealand Olympic team?                            16:34:33

2                   MR. LEVINE:      Objection.                             16:34:37

3                   THE WITNESS:      Can you clarify that                  16:34:39

4       question?    Do you mean stop training or not be --                 16:34:40

5             Q.    BY MR. McLEOD:       Yes, sir.     If you stopped       16:34:44

6       training for 18 months, would it make it next to                    16:34:47

7       impossible for you to qualify for the New Zealand                   16:34:50

8       Olympic team?                                                       16:34:54

9                   MR. LEVINE:      Objection.                             16:34:56

10            Q.    BY MR. McLEOD:       You can answer.                    16:34:58

11            A.    It would be very, very challenging, yes.                16:34:59

12            Q.    And sometimes, sir, I have to ask the                   16:35:02

13      obvious:    And just share with me why that would --                16:35:03

14      it would be very challenging.                                       16:35:06

15            A.    For the 400-meter hurdles?                              16:35:09

16            Q.    Yes, sir.                                               16:35:12

17            A.    You wouldn't be fit.                                    16:35:13

18            Q.    Would you not be competition-ready either?              16:35:20

19            A.    You wouldn't be fit if you didn't train                 16:35:23

20      for 18 months.      If you're not fit, you're not in                16:35:25

21      competition.                                                        16:35:27

22            Q.    Okay.     Would you agree with me, sir, that            16:35:28

23      an elite basketball product prospect like Brian, if                 16:35:31

24      he is precluded from playing team basketball for 18                 16:35:40

25      months, that would have a significant effect on his                 16:35:46

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6     Page 35 of 40
                                 UNDER PROTECTIVE ORDER                       March 26, 2021
                                      Bowen v. Adidas

                                                                            Page 256

1       Brian, at the time he committed to Louisville, was                    16:39:34

2       anything other than a potential first-round pick, do                  16:39:39

3       you?                                                                  16:39:41

4              A.   I've never heard his name before.                         16:39:42

5              Q.   Okay.     So you are the head of Adidas                   16:39:45

6       America Inc., and you have no personal knowledge                      16:39:50

7       today of any information that would lead you to                       16:39:52

8       believe that Brian was anything other than a                          16:39:55

9       potential first-round pick when he committed his                      16:40:00

10      NCAA eligibility to the University of Louisville; is                  16:40:04

11      that correct?                                                         16:40:08

12                  MR. LEVINE:      Objection.                               16:40:09

13                  THE WITNESS:      At the time?       At the time, I       16:40:09

14      had no idea who Brian Bowen is.                                       16:40:10

15             Q.   BY MR. McLEOD:       How about today?          Do you     16:40:12

16      have any personal knowledge or any facts that you                     16:40:13

17      could share with me to indicate that Brian was                        16:40:16

18      anything other than a potential first-round pick                      16:40:19

19      when he committed his NCAA eligibility to                             16:40:22

20      Louisville?                                                           16:40:25

21                  MR. LEVINE:      Objection.                               16:40:27

22                  THE WITNESS:      I read a couple of articles.            16:40:29

23      I don't recall if those articles stated whether he                    16:40:31

24      was first round, second round, third round.                           16:40:33

25             Q.   BY MR. McLEOD:       So is a fair answer to my            16:40:36

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com            www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 36 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 257

1       question that you don't have any facts or any                       16:40:38

2       documents you can point me to today, of which you                   16:40:42

3       had personal knowledge, that would indicate Brian                   16:40:44

4       was anything other than a potential first-round pick                16:40:46

5       at the time he committed his eligibility to                         16:40:50

6       Louisville; is that correct?                                        16:40:52

7                   MR. LEVINE:      Objection.                             16:40:53

8                   THE WITNESS:      I don't recall any documents          16:40:56

9       at the time.                                                        16:40:57

10            Q.    BY MR. McLEOD:       Okay.    Now, when -- what         16:40:57

11      year were you training for the Olympics when -- when                16:41:04

12      you hurt your shoulder?                                             16:41:08

13            A.    The Olympics was the year 2000.                         16:41:10

14            Q.    Okay.     And track and field -- In the 2000            16:41:12

15      Olympics, were track and field competitors required                 16:41:17

16      to be amateurs, or were professional track and field                16:41:21

17      participants allowed?                                               16:41:25

18            A.    I can't recall.                                         16:41:29

19            Q.    Okay.     Do you have a general understanding           16:41:30

20      of what it means to be an amateur?                                  16:41:34

21            A.    Yes, I do.                                              16:41:37

22            Q.    And is it your general understanding that               16:41:38

23      a person's amateurism is a legal status that belongs                16:41:41

24      to that individual?                                                 16:41:47

25                  MR. LEVINE:      Objection.                             16:41:50

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 37 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 261

1              A.   Oh, I have no idea.          There may be some          16:45:50

2       players from Europe.                                                16:45:53

3              Q.   How about U.S. citizens who play in the                 16:45:54

4       NBA and who have endorsement contracts with Adidas?                 16:46:01

5                   Are you aware of any of those players who               16:46:04

6       did not prepare for the NBA by attending an NCAA                    16:46:06

7       institution?                                                        16:46:11

8              A.   Not that I'm aware of.                                  16:46:16

9              Q.   Now, in a business, planning and                        16:46:23

10      forecasting is an important part of success, is it                  16:46:31

11      not?                                                                16:46:36

12             A.   Yes.                                                    16:46:37

13             Q.   And the planning and forecasting that goes              16:46:39

14      into a successful business is typically driven by                   16:46:46

15      data, is it not?                                                    16:46:50

16             A.   No.                                                     16:46:53

17             Q.   Tell me how Adidas forecasts, for example,              16:46:54

18      their budgets for the following year.                               16:47:00

19             A.   This is not a simple answer.                            16:47:06

20                  So it would be based on the prior year's                16:47:07

21      results.    It would then be based on what are the                  16:47:10

22      priority categories.        It would then be based on what          16:47:13

23      is your market share.        And it would then be based             16:47:16

24      what are the products that we believe in and how                    16:47:21

25      much do we believe we could sell.                                   16:47:23

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 38 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 262

1             Q.    Okay.     And does that planning based upon             16:47:25

2       that data form the basis of Adidas's execution of                   16:47:30

3       its corporate business?                                             16:47:37

4             A.    That's correct.                                         16:47:40

5             Q.    And when it comes to planning and                       16:47:42

6       forecasting, is budgeting part of the process?                      16:47:45

7             A.    A hundred percent.                                      16:47:49

8             Q.    Are potential sales part of the process?                16:47:52

9             A.    Yes.                                                    16:47:57

10            Q.    And is it true that forecasting is an                   16:47:59

11      important tool for businesses like Adidas's to use                  16:48:03

12      to determine budgets for a given year?                              16:48:07

13            A.    Yes.                                                    16:48:12

14            Q.    And it's important for a business like                  16:48:14

15      Adidas to use to estimate anticipated expenses for a                16:48:16

16      given year; is that correct?                                        16:48:20

17            A.    Operating.      Correct.                                16:48:24

18            Q.    Now, in any business, can disruption or                 16:48:32

19      interruption cause problems with regard to top-line                 16:48:35

20      growth?                                                             16:48:40

21            A.    Yes.                                                    16:48:42

22            Q.    And would you agree with me that there's                16:48:44

23      no such thing as a good business interruption?                      16:48:47

24                  Would you agree with that?                              16:48:51

25                  MR. LEVINE:      Objection.                             16:48:52

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 39 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 266

1       others?                                                             17:01:06

2                   MR. LEVINE:      Objection.                             17:01:08

3                   THE WITNESS:      I'm not aware.                        17:01:10

4             Q.    BY MR. McLEOD:       Do you -- Do you not               17:01:12

5       understand, sir, that, generally speaking, insurance                17:01:14

6       companies refuse to underwrite and indemnify for the                17:01:16

7       risk of criminal activity committed by others?                      17:01:22

8                   MR. LEVINE:      Objection.                             17:01:27

9                   THE WITNESS:      I'm not aware.                        17:01:29

10            Q.    BY MR. McLEOD:       Okay.    When it comes to          17:01:31

11      training for the NBA as an elite prospect, would you                17:01:34

12      agree with me that an interruption or disruption to                 17:01:41

13      that training is never a good thing?                                17:01:46

14                  MR. LEVINE:      Objection.                             17:01:50

15                  THE WITNESS:      If you're referencing an              17:01:53

16      injury, correct.                                                    17:01:54

17            Q.    BY MR. McLEOD:       Okay.    Because any               17:01:55

18      interruption or disruption in an elite prospect's                   17:01:57

19      training for the NBA is going to have a direct                      17:02:02

20      effect upon that player's entry into the NBA; isn't                 17:02:04

21      that correct?                                                       17:02:11

22                  MR. LEVINE:      Objection.                             17:02:12

23                  THE WITNESS:      Potentially.                          17:02:14

24            Q.    BY MR. McLEOD:       So, in order to -- for an          17:02:16

25      elite player's entry into the NBA to be at its best,                17:02:19

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 224-6   Page 40 of 40
                                 UNDER PROTECTIVE ORDER                    March 26, 2021
                                      Bowen v. Adidas

                                                                         Page 267

1       it's important for that elite prospect to have                      17:02:28

2       continuous training, continuous coaching, and                       17:02:31

3       continuous competition in minutes, prior to him                     17:02:35

4       entering into the NBA draft.                                        17:02:41

5                    Would you agree with that?                             17:02:42

6                    MR. LEVINE:     Objection.                             17:02:43

7                    THE WITNESS:     I'm not a basketball expert           17:02:45

8       or coach.     You know, staying injury-free is, of                  17:02:47

9       course, for any athlete doing any sport, very                       17:02:51

10      important.                                                          17:02:56

11            Q.     BY MR. McLEOD:      Okay.    And while a player        17:02:57

12      is injured, if they're unable to compete, they're                   17:02:58

13      unable to practice, and they are not able to be                     17:03:00

14      coached, would you agree with me that that has a                    17:03:02

15      negative impact upon that player's career?                          17:03:06

16                   MR. LEVINE:     Objection.                             17:03:10

17                   THE WITNESS:     Depends on what --                    17:03:13

18            Q.     BY MR. McLEOD:      I know it's common sense           17:03:14

19      to a certain standpoint, but sometimes I have to ask                17:03:15

20      the obvious.                                                        17:03:18

21                   Would you agree with that, sir?                        17:03:18

22                   MR. LEVINE:     We've asked and answered this          17:03:20

23      three or four times at this point.                                  17:03:20

24            Q.     BY MR. McLEOD:      You can answer, sir.               17:03:23

25            A.     It depends on the situation.          I'm sure         17:03:26

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
